Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1-6, 9-12, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017).
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Leavitt et al (US Application: US 20070234224, published: Oct. 4, 2007, filed: September 8, 2006).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Malinowski et al (US Patent: 10614424, issued: April 7, 2020, filed: Aug. 27, 2014).
Claims 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Kompalli et al (US Application: US 2012/0026081, published: Feb. 2, 2012, filed: Nov. 25, 2010).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Larsen et al (US Patent: 6088700, issued: Jul. 11, 2000, filed: Aug. 6, 1999).

With regards to claim 1. Denoue et al teaches a method (Fig 7: a computer implemented method which uses a processor and memory), comprising: 

receiving an input document data (an electronic form is received as input document data); 

analyzing the input document data to automatically identify one or more response fields and one or more corresponding text labels laid out in the input document data (paragraphs 0039 and 0041: fields having associated text labels are parsed in the document); for at least one response filed of the one or more response fields, … identify a matching … field … for the at least one response filed to enforce response compatibility across different forms (paragraph 0039: phrases such as ‘Date of Birth’ can trigger/match a grouping of other ‘personal information’ type fields and the conversation application/bot can prompt for a response from a user in the chat space, receive the response from the chat space and /or prepopulate the matched field information);

and automatically configuring a conversation bot to provide one or more requests to provide one or more responses corresponding to the one or more response fields (paragraph 0039 and 0059: a conversation system is configured to request the user for a response to one or more fields in the input document/form), receive the one or more responses (paragraph 0062: a user provides input response), and store the one or more responses in a persistent computer storage associated with the matching field…  (paragraphs 0029 and 0045: the edited documents are stored).

However Denoue et al does not expressly teach … searching database tables and database fields to identify a matching data base table for the at least one response field …; … store … associated with the matching field of the matching database table. 

Yet Larsen et al teaches … searching database tables and database fields to identify a matching data base table for the at least one response field … ; … store … associated with the matching field of the matching database table. (column 2, lines 30-37, column 3, lines 40-57: a matching table such as an industry common fields database/table is identified to include a matching field, and additional input can be accepted during a matching process to provide additional table resolution/identification to standardize how field data is/are registered across documents/forms).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Denoue et al’s ability to identify a matching field to enforce response compatibility /standardized storage of response data across forms such that the matching could have including searching database tables and fields to identify the matching database table for the at least one response field and link the field to the database, as taught by Larsen et al. The combination would have allowed Denoue et al to have “allow multiple companies/agencies to transfer their forms to automatically filling electronic forms” (Larsen et al, column 2, lines 1-16). 

With regards to claim 2. The method of claim 1, Denoue et al teaches wherein the input document data is a digitized version of a physical form document (paragraph 0039: the document can be a scanned document).

With regards to claim 3. The method of claim 1, Denoue et al teaches further comprising determining a data type for each of the one or more automatically identified response fields (paragraph 0039: a data type, such as a date data type is recognized, such that it can be also further validated).

With regards to claim 4. The method of claim 3, Denoue et al teaches wherein one of the automatically identified one or more response fields references an existing data store (paragraphs 0023 and 0030: some fields can be automatically filled in from an existing store of chat content).

With regards to claim 5. The method of claim 1, Denoue teaches further comprising: receiving one or more trigger phrases for the input document data (paragraph 0039: phrases such as ‘Date of Birth’ can trigger a grouping of other ‘personal information’ type fields from the input document and the conversation application/bot can prompt for a response from a user in the chat space, and also receive the response from the chat space).

With regards to claim 6. The method of claim 5, Denoue teaches further comprising: initiating the configured conversation bot; identifying a match to one of the one or more trigger phrases for the input document data; in response to an identified match, providing the one or more requests to a user of the conversation bot; receiving the one or more responses from the user (paragraph 0039: phrases such as ‘Date of Birth’ can trigger a grouping of other ‘personal information’ type fields from the input document and the conversation application/bot can prompt for a response from a user in the chat space, and also receive the response from the chat space); and storing the one or more responses in the persistent computer storage (paragraphs 0029 and 0045: the edited documents are stored).

With regards to claim 9. The method of claim 6, Denoue et al teaches providing a user selection dialog associated with one of the one or more requests based on a data type of a response associated with the one of the one or more requests (paragraph 0039: A date reference data type is recognized and a user is provided with dialog displaying a limited set of valid key values (interpreted as a valid date configuration setting) for potential response).

With regards to claim 10. The method of claim 9, Denoue et al teaches wherein the data type of the response is a reference data type and the user selection dialog includes one or more valid values for the reference data type, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.

With regards to claim 11. The method of claim 9, Denoue et al teaches wherein the data type of the response is a date data type and the user selection dialog is a date selection dialog as similarly explained in the rejection for claim 9, and is rejected under similar rationale.

With regards to claim 12. The method of claim 11, Denoue et al teaches wherein a valid range of dates of the date selection dialog is limited based on a date configuration setting, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.

With regards to claim 19. Denoue and Larsen et al teaches a system, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions which when executed cause the one or more processors to: receive an input document data; analyze the input document data to automatically identify one or more response fields and one or more corresponding text labels laid out in the input document data; for at least one response field of the one or more response fields, search database tables and database fields to identify a matching database field of a matching database table for the at least one response field to enforce response compatibility across different forms; and automatically configure a conversation bot to provide one or more requests to provide one or more responses corresponding to the one or more response fields, receive the one or more responses, and store the one or more responses in a persistent computer storage associated with the matching field of the matching database table, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 20. Denoue and Larsen et al teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving an input document data; analyzing the input document data to automatically identify one or more response fields and one or more corresponding text labels laid out in the input document data; for at least one response field of the one or more response fields, searching database tables and database fields to identify a matching database field of a matching database table for the at least one response field to enforce response compatibility across different forms; and automatically configuring a conversation bot to provide one or more requests to provide one or more responses corresponding to the one or more response fields, receive the one or more responses, and store the one or more responses in a persistent computer storage associated with the matching field of the matching database table, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Larsen et al (US Patent: 6088700, issued: Jul. 11, 2000, filed: Aug. 6, 1999) and in view of Leavitt et al (US Application: US 20070234224, published: Oct. 4, 2007, filed: September 8, 2006).

With regards to claim 7. The method of claim 6, Denoue et al and Larsen et al teaches … the received one or more response, as similarly explained in the rejection of claim 6, and is rejected under similar rationale. 

However Denoue et al and Larsen et al does not expressly teach further comprising: providing a summary of the received one or more responses.

Yet Leavitt et al teaches providing a summary of the received one or more responses (Fig 72-78: a summary is provided as a confirmation request based upon received user responses for user review to submit as a finalized submission and then receiving a user command to advance to accept/store the selection to proceed to next steps).

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified Denoue et al and Larsen et al’s ability to accept and finally store responses, such that a summary is provided for user review as a step prior to proceeding to process subsequent response steps, as taught by Leavitt et al. The combination would have allowed Denoue et al to have implemented a more efficient workflow by efficiently presenting information and choices (Leavitt et al, paragraph 0004). 

With regards to claim 8. The method of claim 6, the combination of Denoue, Larsen et al and Leavitt et al teaches further comprising: providing a confirmation request to submit the received one or more responses as a finalized submission; and receiving a user confirmation in advance of the storing of the one or more responses in the persistent computer storage, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Larsen et al (US Patent: 6088700, issued: Jul. 11, 2000, filed: Aug. 6, 1999) and  in view of Malinowski et al (US Patent: 10614424, issued: April 7, 2020, filed: Aug. 27, 2014).

With regards to claim 13. The method of claim 12, Denoue et al, Larsen et al teaches wherein the date configuration setting, as similarly explained in the rejection of claim 9, and is rejected under similar rationale. 

However Denoue et al and Larsen et al does not expressly teach … the … configuration setting is based on a previous is response to a previous request.

Yet Malinowski et al teaches the … configuration setting is based on a previous is response to a previous [data input activity]  (column 7, lines 55-65: dialog suggestions can be configured based upon previous user response to prior input activity).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Denoue et al and Larsen et al’s ability to implement a date configuration setting in response to user activity/response, such that the date configuration could have further included a suggestion based upon previous response, as taught by Malinowski et al. The combination would have allowed Denoue et al to have reduced the complexity for how to enter data specific to a date/event (Malinowski et al, column 1,  lines 10-15). 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al (US Application: US 20190036853, published: Jan .31, 2019, filed: Jul. 31, 2017) in view of Larsen et al (US Patent: 6088700, issued: Jul. 11, 2000, filed: Aug. 6, 1999) and in view of Kompalli et al (US Application: US 2012/0026081, published: Feb. 2, 2012, filed: Nov. 25, 2010).

With regards to claim 14. The method of claim 1, Denoue et al and Larsen et al teaches wherein the input document data is a digitized version of … [a] form document …, and … specify configuration settings for the one or more response fields, as similarly explained in the rejection of claim 1 (as explained, the input document is a form and based on content that is parsed/segmented to include a recognizable data type (a ‘date’), an instruction is configured to offer the user selectable valid range of date input(s)), and is rejected under similar rationale. 

However Denoue et al and Larsen et al does not expressly teach …  an annotated form document, and wherein one or more annotations of the annotated form document specify configuration settings associated with the one or more response fields.

Yet Kompalli et al teaches …  an annotated form document, and wherein one or more annotations of the annotated form document specify configuration settings associated with the one or more response fields (paragraphs 0032, 0033 and 0037: a form document is annotated and the annotation (which can be recognized from one of a plurality of recognizable annotations, such as a bracket annotation that specifies excel data type)) is associated with content filled into form field(s). The annotation specifies, initiates and executes a logical configuration instruction to further act on the filled field content(s)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Denoue et al and Larsen et al’s ability to implement a conversation bot to interact with a user in a target configured action (for specific response field(s)) based upon data identified within the form document, such that the data identified within the form document would further include recognizable annotations that are mapped to the target configured action, as taught by Kompalli et al. The combination would have allowed Denoue et al to have “used well defined handwritten annotations to provide data to applications and perform subsequent actions…” (Kompalli et al, paragraph 0004).

With regards to claim 15. The method of claim 1, the combination of Denoue et al, Larsen et al and Kompalli et al teaches wherein the analyzing of the input document data includes identifying one or more response annotations corresponding to the one or more response fields, as similarly explained in the rejection of claim 14, and is rejected under similar rationale.

With regards to claim 16. The method of claim 15, the combination of Denoue et al, Larsen et al and Kompalli et al teaches wherein one of the one or more response annotations identifies a data type of a corresponding one of the one or more response fields, as similarly explained in the rejection of claim 14, and is rejected under similar rationale.

With regards to claim 17. The method of claim 15, the combination of Denoue et al, Larsen et al and Kompalli et al teaches wherein one of the one or more response annotations specifies a configuration setting of a corresponding one of the one or more response fields, as similarly explained in the rejection of claim 14, and is rejected under similar rationale.

With regards to claim 18. The method of claim 17, the combination of Denoue et al, Larsen et al and Kompalli et al teaches wherein the configuration setting is a mandatory field setting of the corresponding one of the one or more response fields, as similarly explained in the rejection of claim 14, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
The applicant argues that Denoue does not teach the newly amended claim language in the independent claims. However since the new amendments necessitated a new grounds of rejection and the examiner respectfully directs attention to the combination of Denoue and Larsen in the rejection of the independent claims above for an explanation as to how the new combination is applied to reject the newly amended limitations.
The applicant argues that the claims that depend directly or indirectly upon the independent claims are allowable. However this argument is not persuasive since the independent claims have been explained/shown to be rejected above.
NOTE
The examiner would like to invite the applicant for an interview to discuss how a table is identified (such as by name with respect to the matched fields) as explained in paragraph 0070 of the instant application’s specification, in the interest of expediting the prosecution of the application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178